Citation Nr: 0903879	
Decision Date: 02/04/09    Archive Date: 02/12/09	

DOCKET NO.  06-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.


2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a shell fragment wound of the 
left (minor) little finger. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION


The veteran had active military duty from May 2001 to 
May 2005.  For overseas combat service, he was awarded the 
Navy and Marine Corps Achievement Medal with Combat V, and 
the Purple Heart Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In that rating decision, the RO 
granted service connection for the residuals of a shell 
fragment wound of the left little finger, and denied service 
connection for tinnitus.  This decision will address the 
veteran's claim for service connection for tinnitus, but must 
remand the issue of an initial evaluation for the shell 
fragment wound for the correction of procedural defects to 
the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's tinnitus is reasonably related to combat 
service.  



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Since 
this portion of the appeal results in a complete grant of the 
benefit sought, the Board will not discuss VCAA further.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred by such service, satisfactorily lay or other 
evidence of service incurrence, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence, and shall resolve any reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b).  

Analysis:  The service treatment records contain no 
complaints, findings or diagnosis for tinnitus.  The veteran 
filed a claim for service connection for both hearing loss 
and tinnitus in the month following service separation.  

In August 2005, the veteran was provided a VA audiometric 
examination.  At that time, his hearing tested as essentially 
normal for VA purposes at the pure tone decibel thresholds 
for speech from 500 through 4,000 Hertz, bilaterally.  Speech 
discrimination was 100 percent bilaterally.  During the 
examination, the veteran complained of having intermittent 
tinnitus ever since he was injured in Iraq in 2004.  The 
examining audiologist wrote that there was no hearing loss 
for VA purposes to associate with tinnitus, but that "it 
could be due to the IED explosion."  He also wrote that 
tinnitus could be due to "old ear disease or acoustic 
trauma,"  and that any opinion about tinnitus would be mere 
speculation.  

That the veteran was in close enough proximity to an 
improvised explosive device (IED) in Iraq sufficient to 
receive a through and through injury to his left hand 
certainly establishes that he was in close proximity to a 
significant acoustic trauma.  He complains of intermittent 
tinnitus since that time.  The VA audiometric examination 
could not provide a definitive opinion, but stated that it 
was possible that it resulted from this acoustic trauma.  The 
Board finds that the evidence for and against the veteran's 
claim for service connection for tinnitus is in equipoise and 
will allow the claim as reasonably related to combat service 
in accordance with 38 U.S.C.A. § 1154(b).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The October 2005 rating decision on appeal granted service 
connection for the residuals of a shell fragment wound of the 
left little finger and assigned a 10 percent evaluation 
effective from the date of service separation in May 2005.  
The veteran disagreed with the assigned evaluation and 
initiated this appeal.  

In assigning the compensable evaluation, the RO did so with 
reference to 38 C.F.R. § 4.73, Diagnostic Code 5306, which is 
Muscle Group VI involving extension of the elbow.  The Board 
can find no rational relationship between a shell fragment 
wound of the left little finger and Muscle Group VI involving 
extension of the elbow.  Neither the April or June 2006 
Statements of the Case properly notified the veteran of the 
appropriate laws and regulations for evaluation of his shell 
fragment wound.  Remand for the correction of a procedural 
defect is warranted in accordance with 38 C.F.R. §§ 19.9(a), 
19.29(b) (2007).  

The Board notes that the appropriate diagnostic code for 
evaluation of muscle injuries of the hand is Diagnostic 
Code 5309.  The note to this diagnostic code provides that 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Rate on limitation 
of motion, minimum 10 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5230 provides that a 
noncompensable evaluation (and no higher) is warranted for 
any limitation of motion for either the ring or little 
fingers of either the major and minor hands.  

Furthermore, 38 C.F.R. § 4.68, the amputation rule, provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 provides amputation without 
metacarpal resection, at the proximal interphalangeal (PIP) 
joint or proximal thereto warrants no higher than a 
10 percent evaluation.  The next higher 20 percent evaluation 
requires amputation to include resection of the metacarpal 
with more than one-half of the bone lost.  

In reviewing the clinical evidence on file, it is noted that 
the through and through injury of the veteran's left little 
finger is identified as having occurred at the middle phalanx 
of the left pinky finger region.  This is consistent in both 
the service medical records and VA examination after service.  
The middle phalanx is identified as beyond the PIP joint.  
This is the information which should have been provided the 
veteran in a Statement of the Case so that he would be on 
notice of the evidence necessary to substantiate his claim 
and properly proceed with his appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should review the evidence on file 
and the discussion in this remand and 
provide the veteran with a Supplemental 
Statement of the Case which includes a 
recitation of the appropriate laws and 
regulations governing evaluation of his 
service-connected shell fragment wound of 
the left little finger.  After providing 
the veteran with a proper Statement of 
the Case and discussion of the 
appropriate laws and regulations 
governing evaluation of his service-
connected shell fragment wound, and an 
appropriate time to respond, and any 
further development indicated by such 
response, the case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
has already perfected his appeal through 
submission of a timely VA Form 9 in 
June 2006, and he need not submit 
another.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


